FILED
                              NOT FOR PUBLICATION                            MAR 24 2011

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ROBERT NELSON HOWELL,                              No. 09-17131

                 Petitioner - Appellant,           D.C. No. 1:09-cv-00309 DLB

  v.
                                                   MEMORANDUM *
UNITED STATES PENITENTIARY
ATWATER; RIOS, Warden,

                 Respondents - Appellees.



                      Appeal from the United States District Court
                         for the Eastern District of California
                     Dennis L. Beck, Magistrate Judge, Presiding **

                               Submitted March 8, 2011 ***

Before:         FARRIS, LEAVY, and BYBEE, Circuit Judges.

       Federal prisoner Robert Nelson Howell appeals pro se from the district

court’s order denying his 28 U.S.C. § 2241 habeas petition. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                The parties consented to proceeding before a magistrate judge.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291, and we affirm.

      Howell contends that his due process rights were violated because the

Disciplinary Hearing Officer (DHO) who imposed the sanctions at his disciplinary

hearing was not qualified to do so.

      Even assuming this claim is properly before this court, it fails on the merits.

Howell has failed to support his claim or otherwise demonstrate that the DHO’s

handling of the disciplinary hearing violated due process. See Superintendent v.

Hill, 472 U.S. 445, 454-455 (1985).

      AFFIRMED.




                                          2                                    09-17131